Opinion filed November 30, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-18-00359-CR
                                  __________

                 MICHAEL DAVID FRITTS, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 13147-D


                     MEMORANDUM OPINION
      The trial court found Appellant, Michael David Fritts, guilty of the offense of
failure to register as a sex offender, found an alleged punishment enhancement to be
true, and assessed punishment at three years’ confinement in the Correctional
Institutions Division of the Texas Department of Criminal Justice (TDCJ). See TEX.
CODE CRIM. PROC. ANN. art. 62.102(a), (b)(2) (West 2018). In one issue, Appellant
asserts that the evidence is insufficient to support his conviction. We affirm.
       On April 8, 1991, in the Court of Common Pleas in Crawford County, Ohio,
Appellant pleaded guilty to a charge of sexual battery in violation of the Ohio
Revised Code Section 2907.03. On May 21, 1991, Appellant was sentenced to two
years’ confinement. However, imposition of the sentence was suspended, and
Appellant was placed on probation for a period of five years. One condition of
Appellant’s probation was that he “attend the sex offender program at District V and
STOP.”
       On March 30, 1992, Appellant was found guilty of the violation of the terms
of his probation. Appellant’s probation was revoked, and he was sentenced to
confinement for a period of two years. On July 14, 1992, Appellant’s Motion for
Shock Probation was granted. The remainder of Appellant’s two-year sentence was
suspended, and Appellant was placed on probation for a period of three years.
Appellant was required to “attend the sex offender program at District V and
anyother [sic] program designated by the Probation Department.”
       Appellant was subsequently incarcerated in Texas.1 Prior to his scheduled
release on March 17, 2017, Appellant was provided with a “Pre-Release Notification
Form” under the “Texas Sex Offender Registration Program.” The pre-release
notification form had the seal of the Texas Department of Public Safety (DPS) in the
top left corner of the first page. The pre-release notification form indicated that
Appellant was required to register as a sex offender for life based on the offense of
“Sex Battery” from Ohio.
       Appellant’s expected residence, as stated in the pre-release notification form,
was “333 Pine St Abilene, Tx 79601.” Among other requirements, Appellant was


       1
        Based on evidence submitted during the punishment phase, on May 26, 2011, Appellant was
convicted of robbery in Taylor County and was placed on community supervision. On May 23, 2012,
Appellant’s community supervision was revoked, and Appellant was convicted of a second robbery in
Taylor County. Appellant was sentenced to five years’ imprisonment on each offense.

                                               2
instructed that, “[n]ot later than the 7th day after 03-17-17,” he was required to
personally appear at the “Abilene P.D.” in order to “verify and complete” his
registration. Appellant’s initials are handwritten on the form beside this, and every
other, requirement. Appellant signed the pre-release notification form on March 10,
2017, and Appellant’s thumbprint was affixed to the form.
      Appellant also signed a Sex Offender Registration Program form on
March 10, 2017. That form also had the seal of the DPS in the top left corner of the
first page. Appellant’s physical address, as listed in the form, was 333 Pine Street
in Abilene, Texas. Based on the information in the sex offender registration form,
Appellant was required to register as a sex offender for life based on a June 3, 1991
offense for “Sex Battery” in Crawford County, Ohio. The Ohio statutory reference
for the offense was “2907.03(A)(2),” and the “8 Digit Texas Offense Code” was
“11990001.”
      The second page of the sex offender registration form listed “Registration
Duties.” One of the listed registration duties was that Appellant was required “to
register with the local law enforcement authority in any municipality (office of the
chief of police)” where he resided or intended to reside for more than seven days.
Appellant specifically was required to complete the registration “not later than the
7th day after the date of arrival in the municipality.”
      Each of the duties had a blank for Appellant’s initials. Appellant’s initials do
not appear in any of the blanks. Further, Appellant did not answer questions on the
first page of the form about his medical condition or on the second page of the form
that related to any occupational restrictions.
      Detective Stacey Cisneros, the sex offender registrar for the Abilene Police
Department, testified that the pre-release notification form and the sex offender
registration form constituted “paperwork,” known as a “CR-32,” that he typically
receives from the DPS. According to Detective Cisneros, the DPS was “in charge
                                           3
of that particular sex offender program” and “look[ed] at out-of-state judgments.”
The DPS also had “a duty in regards to sex offender registration,” was the “record
keepers of the sex offender registration,” and maintained “the website.”
      The State introduced into evidence a copy of the information that was obtained
from a search of the DPS “Texas Public Sex Offender Registry” website. That
information reflected that Appellant was required to register as a sex offender
annually for life based on a conviction for “Sexual Battery/the Victim’s Ability is
Substantially Impaired” in violation of “Ohio Revised Code 2907.03 (A)(2).”
      Detective Cisneros received Appellant’s “packet” on March 25, 2017.
Detective Cisneros testified that, pursuant to the pre-release notification form,
Appellant was required to register as a sex offender in Texas no later than the seventh
day after March 17, 2017, and to personally appear before the local law enforcement
authority to verify and complete any registration. Detective Cisneros was the person
that Appellant was required to contact at the Abilene Police Department to register
as a sex offender in the City of Abilene. Appellant, however, did not contact
Detective Cisneros after Appellant was released from prison.
      Around January 25, 2018, Detective Cisneros learned that, “sometime in
January,” Appellant had been “contacted” by a police officer in Abilene, Texas.
Detective Cisneros confirmed that Appellant had not registered as a sex offender
anywhere in Texas since his release from prison and then arrested Appellant at the
library in downtown Abilene. In a subsequent interview, Appellant stated that he
had neither an address nor a job, that the underlying charge was in 1991, that he pled
“no contest” to the charge and “did all that time,” and that there was “no way” that
he could be “recharged or any other time added.”




                                          4
      Appellant was indicted for the offense of failure to register as a sex offender.
The State specifically alleged that Appellant:
      [W]hile knowing that he was required to register with the local law
      enforcement authority in the municipality where [Appellant] resided or
      intended to reside for more than seven days, to-wit: Abilene, Texas,
      because of a reportable conviction for Sexual Battery, [Appellant]
      failed to register with the local law enforcement authority in the
      municipality.
The State also sought to enhance punishment based on a prior felony conviction.
The trial court found Appellant guilty of the offense of failure to register as a sex
offender, found that the alleged enhancement was true, and assessed punishment at
confinement for three years.
      In one issue, Appellant asserts that the evidence is insufficient to support the
conviction because the State did not prove beyond a reasonable doubt (1) that the
DPS determined that the Ohio sexual battery offense was substantially similar to an
offense in Texas that requires registration as a sex offender; (2) that, based on the
manner and means alleged in the indictment, Appellant failed to register as a sex
offender; or (3) that Appellant resided, or intended to reside, in the City of Abilene.
      We review a challenge to the sufficiency of the evidence under the standard
of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010).
      When conducting a sufficiency review, we consider all the evidence admitted
at trial, including pieces of evidence that may have been improperly admitted.

                                          5
Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to the factfinder’s role as the
sole judge of the witnesses’ credibility and the weight their testimony is to be
afforded. Brooks, 323 S.W.3d at 899. This standard accounts for the factfinder’s
duty to resolve conflicts in the testimony, to weigh the evidence, and to draw
reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319;
Clayton, 235 S.W.3d at 778. When the record supports conflicting inferences, we
presume that the factfinder resolved the conflicts in favor of the verdict and defer to
that determination. Jackson, 443 U.S. at 326; Clayton, 235 S.W.3d at 778.
      It is not necessary that the evidence directly prove the defendant’s guilt;
circumstantial evidence is as probative as direct evidence in establishing a
defendant’s guilt, and circumstantial evidence alone can be sufficient to establish
guilt. Carrizales v. State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013) (citing
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). Each fact need not
point directly and independently to guilt if the cumulative force of all incriminating
circumstances is sufficient to support the conviction. Hooper, 214 S.W.3d at 13.
Because evidence must be considered cumulatively, appellate courts are not
permitted to use a “divide and conquer” strategy for evaluating the sufficiency of the
evidence. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015). Instead,
appellate courts must consider the cumulative force of all the evidence. Villa v.
State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017).
      We measure the sufficiency of the evidence by the essential elements of the
offense as defined in the hypothetically correct jury charge for the case. Metcalf v.
State, 597 S.W.3d 847, 856 (Tex. Crim. App. 2020). A hypothetically correct jury
charge is one that “accurately sets out the law, is authorized by the indictment, does
not unnecessarily increase the State’s burden of proof or unnecessarily restrict the
State’s theories of liability, and adequately describes the particular offense for which
                                           6
the defendant was tried.” Id. (quoting Malik v. State, 953 S.W.2d 234, 240 (Tex.
Crim. App. 1997)). “The law ‘authorized by the indictment’ consists of the statutory
elements of the offense as modified by the indictment allegations.” Id. (citing
Curry v. State, 30 S.W.3d 394, 404 (Tex. Crim. App. 2000)).
      A person commits the offense of failure to comply with registration
requirements if he is required to register as a sex offender and fails to comply with
any requirement of Chapter 62 of the Texas Code of Criminal Procedure. See CRIM.
PROC. art. 62.102(a); Young v. State, 341 S.W.3d 417, 425 (Tex. Crim. App. 2011).
As charged in this case, a person fails to comply with the sex offender registration
requirements if (1) he has a reportable conviction or adjudication, (2) he is required
to register, (3) he fails to comply with that requirement, and (4) his duty to register
has not expired. Hall v. State, 440 S.W.3d 690, 692 (Tex. App.—Texarkana 2013,
pet. ref’d); see also Crabtree v. State, 389 S.W.3d 820, 824–25 (Tex. Crim. App.
2012).
      Under Chapter 62, a “reportable conviction” includes a conviction for a
violation of the laws of another state if the offense contains “elements that are
substantially similar to the elements” of one of the offenses listed in Chapter 62.
CRIM. PROC. art. 62.001(5)(H) (West Supp. 2020). The DPS is required to determine
if an offense in another state contains elements that are substantially similar to the
elements of an offense in Texas that is listed as a reportable conviction in Chapter 62.
Id. art. 62.001(1), 62.003(a). When the State relies on a conviction for an offense in
another state to prove a violation of the sex offender registration program, the State
must prove that the DPS compared the elements of crimes defined by the statute in
the other state with those found in the list of reportable convictions in Chapter 62.
See Crabtree, 389 S.W.3d at 826, 832.
      Whether the out-of-state conviction is a reportable conviction under
Chapter 62 is reviewed as a question of law. See id. at 832. However, the question
                                           7
of whether the State presented evidence to show that the DPS determined that the
offense of the other state contains substantially similar elements as a Texas offense
is a question of fact. See id. at 832–33.
      Appellant first argues that there is insufficient evidence to prove that the DPS
compared the offense of sexual battery, as defined by Ohio law, to a reportable
conviction under Texas law and determined that the two are substantially similar.
Appellant specifically argues that the State offered neither the Determination List
promulgated by the DPS for Ohio nor testimony from an individual at the DPS who
was responsible for the determination.
      When the State relies on an out-of-state conviction to support a violation of
the sex offender registration requirements, “a DPS substantial-similarity
determination is an essential element of the offense.” Id. at 832. However, the State
is not required to submit any specific form of evidence to establish that the DPS
made the required determination. Scott v. State, No. 13-12-00671-CR, 2014 WL
5314508, at *4 & n.3 (Tex. App.—Corpus Christi–Edinburg Oct. 16, 2014, pet.
ref’d) (mem. op., not designated for publication) (noting that the “manner of proving
the DPS determination is flexible”). Rather, the State may prove in “many ways”
that the DPS made the determination, including the defendant’s admission or
stipulation, testimony by a person who was present when the determination was
made, or documentary proof. Id. at *4 n.3 (citing Flowers v. State, 220 S.W.3d 919,
921 (Tex. Crim. App. 2007)).
      Here, the evidence established that the pre-release notification form and the
sex offender registration form constituted the CR-32 that Detective Cisneros
typically received from the DPS. Further, both the pre-release notification form and
the sex offender registration form had the seal of the DPS in the upper left corner of
the first page. According to Detective Cisneros, the DPS “looks at out-of-state
judgments” and is in “charge of that particular sex offender program.”
                                            8
      Both the pre-release notification form and the sex offender registration form
indicated that Appellant was required to register for life as a sex offender based on
a conviction for sexual battery under Section 2907.03(A)(2) of the Ohio Revised
Code. The sex offender registration form also lists an eight-digit code for the
applicable Texas statute.      Finally, the sex offender registry website, which
Detective Cisneros testified was maintained by the DPS, reflected that Appellant
was required to register for life based on a conviction for sexual battery in Ohio.
      We hold that the evidence, when viewed in the light most favorable to the
verdict, was sufficient for a rational factfinder to determine that the DPS had
compared the elements of sexual battery, as defined by Ohio law, to the elements of
a Texas offense, as identified by the “8 Digit Texas Offense Code,” that requires
registration as a sex offender and determined that the two offenses were substantially
similar.
      Appellant next argues that the evidence is insufficient to support his
conviction because the State alleged that he failed to register as a sex offender within
seven days of when he was released from prison, but the evidence established that
he registered as a sex offender on March 10, 2017, while he was still incarcerated.
Appellant specifically contends that the State’s evidence was directed at his failure
to timely verify the information in the sex offender registration form, a different
manner and means for the commission of the offense than was alleged in the
indictment.
      Before a person who will be required to register as a sex offender is due to be
released from prison, the TDCJ must determine the person’s level of risk to the
community and inform the person of a number of statutory requirements, including
the duty to register as a sex offender. CRIM. PROC. art. 62.053(a). On the seventh
day before the date on which the person is due to be released from confinement, or
on receipt of notice that the person is due to be released in less than seven days, the
                                           9
TDCJ is required to send that person’s “completed registration form” and risk level
to the DPS and, if the person intends to reside in Texas, to the applicable local law
enforcement authority of the municipality or county in which the person expects to
reside. Id. art. 62.053(b).
      Article 62.051 of the Code of Criminal Procedure sets out the general duty to
register as a sex offender. CRIM. PROC. 62.051; Young, 341 S.W.3d at 425. Pursuant
to Article 62.051(a):
             A person who has a reportable conviction . . . shall register or, if
      the person is a person for whom registration is completed under this
      chapter, verify registration as provided by Subsection (f), with the local
      law enforcement authority in any municipality where the person resides
      or intends to reside for more than seven days. . . . The person shall
      satisfy the requirements of this subsection not later than the later of:

                  (1) the seventh day after the person’s arrival in the
             municipality or county; or

                    (2) the first date the local law enforcement authority
             of the municipality or county by policy allows the person
             to register or verify registration, as applicable.
CRIM. PROC. art. 62.051(a). Article 62.051(f) provides that, not later than the seventh
day after the person is released, a person for whom registration was completed under
Chapter 62 is required to report to the applicable local law enforcement authority to
verify the information in the registration form received by the authority.           Id.
art. 62.051(f). If the information in the form is “complete and accurate,” the person
is required to verify the information by signing the form. Id. However, if the
information is not complete or not accurate, the person is required to make any
necessary additions or corrections. Id.
      While he was incarcerated, Appellant signed the pre-release notification form
required under the terms contained in Article 62.053 and the partially completed sex
offender registration form. Appellant did not initial the registration duties in the sex
                                          10
offender registration form and did not answer certain questions in that form.
Appellant acknowledged when he signed the pre-release notification form (1) that
he was required to register as a sex offender and (2) that, no later than “the 7th day
after 03-17-17,” he was required to “personally appear” at the “Abilene P.D.” “to
verify and complete” his registration. See Juarez v. State, 198 S.W.3d 790, 794
(Tex. Crim. App. 2006) (noting that the State had presented evidence that “as part
of his registration obligations, appellant was required to verify his whereabouts
within seven days after his release from prison”); Lee v. State, No. 13-10-00555-CR,
2012 WL 5944925, at *6–7 (Tex. App.—Corpus Christi–Edinburg Nov. 21, 2012,
no pet.) (mem. op., not designated for publication) (overruling the appellant’s
contention that the evidence established only that he failed to verify the information
in the registration form prepared before his release from prison because the pre-
release notification form and testimony established that the registration was not
complete until the appellant appeared before the local law enforcement authority).
Appellant failed to timely appear and either verify or complete the sex offender
registration form.
      We hold that, viewed in the light most favorable to the verdict, the evidence
is sufficient to support the trial court’s determination that Appellant failed to register
as required under the provisions of Chapter 62 of the Texas Code of Criminal
Procedure and as alleged by the State in the indictment.
      Appellant finally argues that the evidence was insufficient to support the
verdict because the State failed to prove that Appellant resided, or intended to reside,
in the City of Abilene.
      Appellant signed the pre-release notification form and the sex offender
registration form on March 10, 2017. In both forms, Appellant indicated that he




                                           11
intended to reside at “333 Pine Street, Abilene, Texas.”2 Although there was no
evidence of when Appellant arrived in Abilene, Detective Cisneros testified that he
learned that a police officer in Abilene, Texas, had contact with Appellant in January
2018. After Detective Cisneros confirmed that Appellant had not registered as a sex
offender anywhere in Texas, he arrested Appellant on January 25, 2018. After the
arrest, Appellant stated that he did not have an address or a job. Based on this
evidence, the trial court could have reasonably inferred that Appellant intended to
reside in Abilene after he was released from prison, went to Abilene after his release,
did not live or work anywhere other than Abilene, and was still in Abilene in January
2018, more than seven days after he was released from prison.
        We hold that, viewed in the light most favorable to the verdict, the evidence
was sufficient for a rational trier of fact to determine that, when Appellant was
released from prison on March 17, 2017, he intended to reside in Abilene, Texas, for
more than seven days and that he actually resided in Abilene, Texas, for more than
seven days.
        We overrule Appellant’s sole issue and affirm the trial court’s judgment.



November 30, 2020                                                  JIM R. WRIGHT
Do not publish. See TEX. R. APP. P. 47.2(b).                       SENIOR CHIEF JUSTICE
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.3
Willson, J., not participating.


        2
         In his brief, Appellant asserts that “333 Pine Street, Abilene, Texas” is the address for the United
States Post Office in Abilene and “is not an actual address where a person could reside.” However, there
is no evidence in the record about what building might be located at “333 Pine Street” in Abilene.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                     12